Citation Nr: 0618178	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  04-31 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a bilateral ankle 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to February 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.  The veteran testified before the 
undersigned at a Travel Board hearing in April 2006.  A 
transcript of this hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is competent medical evidence showing that the 
veteran's bilateral ankle disorder is related to injury 
sustained in parachute jumps in service.


CONCLUSION OF LAW

A bilateral ankle disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. § 
3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he injured 
his ankles while parachute jumping in the United States Army 
from February 1951 to February 1953.  According to the 
veteran he completed approximately 87 parachute jumps (night 
and day).  Specifically, he argues that he injured his ankles 
during a night parachute jump in August 1951.


Veterans Claims Assistance Act of 2000

Review of the claims folder reveals compliance with both the 
notice and assistance requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an April 2003 letter, the 
RO explained the requirements for establishing entitlement to 
service connection and explained that it would obtain VA 
records, as well as records from private physicians, other 
agencies, or employment records, if the appellant provided 
sufficient information to request them.  The RO has also 
properly pursued obtaining all evidence described by the 
appellant.  Given the favorable disposition of the claim, any 
defect in notice or assistance would not result in any 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Accordingly, the Board finds that the 
duties of notice and assistance with respect to this claim 
have been met.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Generally, service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was exhibited in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  When a veteran seeks service 
connection for a disability, due consideration shall be given 
to the supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which he served, 
his military records, and all pertinent medical and lay 
evidence. See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran's Form DD 214 shows that he was awarded the 
Parachute Badge in service.  Subsequently, in 2003 the 
veteran submitted a claim for service connection for neck, 
back, and bilateral ankle disabilities as a result of 
parachute jumping in service.  These claims were denied by 
rating decision dated in September 2003.  

In April 2004 the veteran was afforded a VA examination for 
his ankles to determine whether he had a bilateral ankle 
disorder that was related to service.  The veteran reported a 
history of at least 86 parachute jumps during service.  
Bilateral ankle X-rays at this examination revealed prior old 
trauma right distal tibia and fibula, prominent vascular 
calcifications both distal lower extremities, bilateral 
stable ankle mortise, and no significant degenerative 
changes.  The examiner noted that the veteran's service 
medical records were negative for complaints of ankle pain or 
treatment for an ankle injury in service.  Based on these 
service medical records and a lack of degenerative changes of 
the ankles on X-ray the examiner opined that it was not as 
least as likely as not that the veteran's current ankle 
problems were related to military service.  

In a June 2004 addendum to the April 2004 VA examination, the 
examiner specifically opined that in consideration of the 
veteran's asserted trauma, namely 86 parachute jumps in 
service, it was not as least as likely as not that the 
veteran's ankle disorder is related to the parachute jumps in 
service because there were "no degenerative changes of the 
ankle joints reported on the current radiographs."  

In August 2004 the veteran submitted a signed statement from 
a fellow serviceman, Mr. R.B.  Mr. R.B. stated that he and 
the veteran were members of the same company and that on 
August 28, 1951 he was injured as a result of a parachute 
jump as part of their ranger training.  Mr. R.B. also stated 
that he was later informed that three or four other 
servicemen were injured in that jump as well.  

In February 2005 the veteran was afforded another VA 
examination, this time specifically for his cervical spine, 
lumbar spine, and bilateral knees.  The veteran reported the 
same history of parachute jumping.  X-ray examination 
revealed degenerative changes of the lumbar spine, cervical 
spine, and bilateral knees.  X-ray examination also revealed 
probable old posterior malleolar fracture of the right tibia.  
Based on a review of the claims folder, including the August 
2004 statement from Mr. R.B. the examiner opined that the 
veteran's cervical spine, lumbar spine, and bilateral knee 
disorders were likely caused by the veteran's in-service 
parachute jumps.  The examiner also noted that X-rays of the 
distal fibula and tibia show a well-healed fracture.

By rating decision dated in April 2005 the RO granted service 
connection for cervical spine, lumbar spine, and bilateral 
knee disabilities as a result of the veteran's parachute 
jumping in service.  Finally, a July 2005 VA outpatient 
treatment report shows an assessment of degenerative joint 
disease of the ankles.  

The Board notes that both X-ray reports performed in April 
2004 and February 2005 show evidence of an old fracture of 
the right distal tibia and fibula.  The Board also notes that 
a July 2005 VA outpatient treatment report shows an 
assessment of degenerative joint disease of the ankles.  
These reports provide evidence of a current disability 
involving both ankles.  Also, the April/June 2004 VA 
examiner's opinion that a bilateral ankle disorder is not 
related to service was premised on the absence of 
degenerative changes to the ankle joints on X-ray in April 
2004.  

In weighing the evidence, the April/June 2004 VA examiner's 
opinion is unfavorable to the claim.  However, the opinion 
did not address the documented presence of old healed 
fractures of the distal tibia and fibula and was premised on 
the absence of degenerative changes of the ankles.  The 
evidence in support of the claim includes the veteran's sworn 
account of injury to his ankles in service , which is 
consistent with the circumstances of his service as a 
parachutist and is further supported by a statement of a 
former comrade-in-arms.  There is clear X-ray evidence 
showing old trauma to both bones of the lower leg in the area 
of the right ankle.  Such trauma is consistent with the 
veteran's reported history of 87 parachute jumps in service 
and with the accounts of the particular injury to the ankles 
noted in testimony and in the comrade-in-arms' statement.  38 
U.S.C.A. § 1154(a).  It is also consistent with the grant of 
service connection for other disabilities related to such in-
service trauma.  The July 2005 VA outpatient treatment report 
shows an assessment of degenerative joint disease of the 
ankles.  Given that the unfavorable VA examiner's opinion was 
premised on the absence of such changes, a varying medical 
assessment as to the existence of degenerative changes puts 
the matter in relative equipoise.  Where the evidence is in 
relative equipoise as to the merits of an issue, the benefit 
of the doubt in resolving that issue is to be given to the 
appellant.  38 U.S.C.A. § 5107(b).  With resolution of all 
reasonable doubt in the veteran's favor, it is concluded that 
the evidence supports service connection for a bilateral 
ankle disorder.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a bilateral ankle disorder is granted.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


